Citation Nr: 0702982	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right wrist injury, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle disorder and if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
cholecystectomy (claimed as residuals of removal of the gall 
bladder).  

4.  Entitlement to service connection for residuals of a 
right thumb injury.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  In May 2002, the RO denied a claim for service 
connection for status post right thumb injury.  In May 2003, 
the RO determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for cholecystectomy (claimed as residuals of 
removal of the gall bladder).  In December 2005, the RO 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a right ankle condition.  In May 2005, the RO 
expanded the scope of the claim for a right thumb injury to 
include a claim for a right wrist injury.  See May 2005 
Supplemental Statement of the Case.  


FINDINGS OF FACT

1. In an unappealed decision, dated in April 1977, the RO 
denied a claim of entitlement to service connection for 
residuals of a gall bladder condition.  

2.  In an unappealed decision, dated in September 1982, the 
RO denied a claim of entitlement to service connection for a 
right leg injury.

3.  In an unappealed decision, dated in May 1998, the RO 
denied a claim for service connection for a right wrist 
injury, and determined that new and material evidence had not 
been presented to reopen claims of entitlement to service 
connection for a gall bladder condition, and "a right leg 
condition to include the calf, ankle and foot."

4.  The evidence received since the RO's May 1998 decision, 
which denied service connection for a right wrist injury, and 
a right leg condition to include the calf, ankle and foot, 
which was not previously of record, and which is not 
cumulative of other evidence of record, raises a reasonable 
possibility of substantiating the claims.

5.  The evidence received since the RO's May 1998 decision 
which denied service connection for a gall bladder condition, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim. 

6.  The veteran does not have residuals of a right wrist 
injury as the result of disease or injury that occurred 
during his active military service.  

7.  The veteran does not have a right ankle disorder as the 
result of disease or injury that was present during his 
active military service.  

8.  The veteran does not have residuals of a right thumb 
injury as the result of disease or injury that was present 
during his active military service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's May 1998 decision which denied claims of entitlement to 
service connection for a right wrist injury, and a right leg 
condition to include the calf, ankle and foot; the claims for 
service connection for residuals of a right wrist injury, and 
a right ankle condition, are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has not been received since the 
RO's May 1998 decision, which denied a claim of entitlement 
to service connection for a gall bladder condition; the claim 
for service connection for cholecystectomy (claimed as 
residuals of removal of the gall bladder) is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The residuals of a right wrist injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

4.  The veteran's right ankle disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

5.  The residuals of a right thumb injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for residuals of a right wrist injury, a right 
ankle condition, and cholecystectomy (claimed as residuals of 
removal of the gall bladder).  

In an unappealed decision, dated in April 1977, the RO denied 
a claim of entitlement to service connection for residuals of 
a gall bladder condition.  In an unappealed decision, dated 
in September 1982, the RO denied a claim of entitlement to 
service connection for a right leg injury.  In an unappealed 
decision, dated in May 1998, the RO denied claims of 
entitlement to service connection for a right wrist injury, 
and determined that new and material evidence had not been 
presented to reopen claims of entitlement to service 
connection for a gall bladder condition, and "a right leg 
condition to include the calf, ankle and foot."

The veteran did not appeal any of these decisions.  Thus, the 
rating decisions became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).

In June 2002, the veteran filed to reopen the claim for a 
right wrist injury.  In May 2005, the RO denied the claim.  
See Supplemental Statement of the Case, dated in May 2005.  
In September 2002, the veteran filed to reopen the claim for 
cholecystectomy (claimed as residuals of removal of the gall 
bladder).  In May 2003, the RO denied the claim.  In July 
2005, the veteran filed to reopen the claim for a right ankle 
condition.  In December 2005, the RO denied the claim.  

The Board notes that a Supplemental Statement of the Case, 
dated in March 2006, indicates that the RO determined that 
new and material evidence had been presented to reopen the 
claim for a cholecystectomy, and denied the claim on the 
merits.  Under the circumstances, regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  

The veteran's claims to reopen were all received at the RO 
after August  29, 2001. 
For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Right Wrist Injury; Right Ankle Condition 

The most recent and final denial of these claims was in May 
1998.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record in May 1998 included the veteran's 
service medical records, which showed that in December 1966, 
he was treated for a sprained ankle (the right or left ankle 
was not specified).  A June 1967 report noted removal of 
lipomas from the right chest and right arm.  In July 1967, he 
was treated for a dog bite on the right wrist.  In October 
1967, he was treated for complaints of getting hit hard in 
the left kidney area, with no mention of right upper 
extremity, or right lower extremity symptoms.  The veteran's 
separation examination report, dated in August 1967, showed 
that his upper and lower extremities were clinically 
evaluated as normal.  In a "report of medical history" 
accompanying the separation examination report, the veteran 
denied having had a history of lameness, foot trouble, or 
neuritis.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1968 and 1998.  This 
evidence contained many reports noting a history of a fall 
while performing employment duties in 1983, with associated 
right upper and/or right lower extremity symptoms.  At the 
time of the May 1998 RO decision, there was no competent 
evidence to show that the veteran had a right wrist injury, 
or a right ankle condition, that was related to his service.  

Evidence received since the May 1998 decision includes an 
affidavit from R.T., dated in February 2006, and received in 
March 2006, in which he asserts the following: he was a medic 
who was in the same battalion as the veteran between 1966 and 
1968; in August 1967, the veteran injured his right thumb, 
hand and wrist playing football; specifically, he sustained a 
jammed right thumb, a probable hairline fracture of the right 
wrist, and a probably ligamentous injury to the right wrist 
and/or hand; the veteran's right upper extremity was casted 
until October 1967; another medic witnessed the injury and 
went with the veteran to the Warner Kaserne Dispensary, where 
the veteran's medical records were kept; in December 1966, 
the veteran fell off of a tank and injured his right ankle; 
he was treated for his right ankle injury at the 7th Army 
Division Medical Dispensary; his diagnoses were a severely 
sprained right ankle, and a probable severe right ankle 
ligamentous injury and/or hairline right ankle fracture; he 
was treated with Ace bandages and tape.  

A letter from a private physician, Dr. Steele dated in 
September 2006, shows that Dr. Steele states that the veteran 
has a current right ankle injury, and a current right wrist 
injury, that are related to inservice injuries in 1966 and 
1967.  

This evidence, which was not of record at the time of the May 
1998 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board also finds that this 
evidence is material, as it indicates that the veteran may 
have a right wrist condition, and a right ankle condition, 
that are related to his service.  The Board therefore finds 
that the submitted evidence raises a reasonable possibility 
of substantiating the claims, and the claims are therefore 
reopened.  

B.  Cholecystectomy

The veteran asserts that he has residuals of a 
cholecystectomy (claimed as residuals of removal of the gall 
bladder) that are related to his service.  

The evidence of record in May 1998 included the veteran's 
service medical records, which included an entrance 
examination report, dated in November 1965, which showed that 
the veteran reported a history of a left abdominal stab 
wound, with no trouble since August 1965.  See also, 
associated report of medical history (noting a laceration in 
August 1965).  In August 1966, he was treated for complaints 
of right upper quadrant pain.  He reported a ten-year history 
of this pain, which lasted ten to fourteen hours and was 
severe, but was always self-limited, and with no residual 
problem.  There was no diagnosis.  Another August 1966 report 
noted that the veteran had complaints of recurrent RUQ (right 
upper quadrant) pain over ten years, but that he failed to 
report for an gall bladder examination.  A June 1967 report 
noted removal of lipomas from the right chest and right arm.  
The veteran's separation examination report, dated in August 
1967, showed that his abdomen and viscera were clinically 
evaluated as normal.  The report noted an abdominal 
laparotomy scar, and a scar on the right side trunk, and 
upper right arm.  A "report of medical history" accompanying 
the separation examination report, noted a history of an 
abdominal knife wound in 1965, prior to service, with 
laparotomy and jejunal repair.  In this report, the veteran 
denied having had a history of stomach, liver or intestinal 
trouble.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1968 and 1998.  This 
evidence showed that in 1972, the veteran was treated for 
recurrent gall bladder symptoms, to include right upper 
quadrant pain.  In January 1977, the veteran reported an 11-
year history of right upper quadrant pain.  He underwent a 
cholecystectomy, cholangiogram, and common duct exploration.  
The pre- and postoperative diagnoses were identical, i.e., 
probable acute and chronic cholecystitis and cholelithiasis.  
See DePaul Hospital reports, dated between 1972 and 1977.  

At the time of the May 1998 RO decision, there was no 
competent evidence to show that the veteran had residuals of 
a cholecystectomy that were related to his service.  

Evidence received since the May 1998 decision includes VA and 
non-VA reports, and a decision of the Social Security 
Administration (SSA), dated between 1989 and 2006.  

During his hearing, held in July 2003, the veteran testified 
that he had gall bladder symptoms during service, and that he 
was treated by a private physician for gall bladder symptoms 
as early as 1968, with periodic treatment thereafter until 
his gall bladder surgery in 1977.  

This evidence, which was not of record at the time of the May 
1998 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
medical evidence contains competent evidence to show that the 
veteran has residuals of a cholecystectomy that are related 
to his service.  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156.  The claim is 
therefore not reopened.

The only other pertinent evidence received since the May 1998 
denial of the claim consists of oral and written testimony 
from the veteran.  The Board points out that, although a lay 
person is competent to testify as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Therefore, the 
veteran's statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim.  See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray v. Brown, 5 Vet. App. 211 (1993).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The veteran asserts that he has residuals of a right wrist 
injury, a right ankle condition, and a right thumb injury, as 
a result of his service.  During his hearing, held in July 
2003, the veteran testified that he injured his right upper 
extremity in September 1967 while playing football, with 
subsequent post-service treatment as early as 1968, and 
periodic treatment thereafter.  

The Board initially finds that the veteran is not a credible 
historian.  In this regard, the veteran has asserted that he 
received injuries to his right wrist, and right ankle, during 
service.  He has also asserted that he was wounded during 
participation in combat in Vietnam.  See e.g., report from 
DePaul Hospital, dated in January 1977 (noting, "The patient 
states that he was an infantry captain in Viet Nam and 
stabbed in the left upper quadrant with a bayonet..."); 
veteran's letter, received in October 1983 (claiming service 
connection for "battle wounds" sustained at An Khe, South 
Vietnam, in 1967, with treatment that included 
hospitalization at Subic Bay for about 40 days); United 
Medical Center-West report, dated in February 1997 (showing 
that the veteran claimed shrapnel wounds in 1967).  The Board 
further notes that a report from Dr. Reckling, dated in March 
1989, notes that the veteran was a psychopath who was 
"extremely adept at manipulating his environment."   

Service records (to include the veteran's personnel file (DA 
Form 20) and discharge (DD Form 214)), and service medical 
records, indicate that the veteran was an enlisted man whose 
only overseas duty was in Germany.  They do not show that the 
veteran ever served in Vietnam, nor do they contain any 
evidence of participation in combat, of being wounded in 
combat, or of hospitalization at Subic Bay.  Service medical 
records do not show any injuries to his right wrist or right 
ankle, other than as noted in Part I.  In summary, the 
veteran's statements are uncorroborated or contradicted by 
service records and service medical records to such a degree 
that the Board finds that he is not a credible historian.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Cohen 
v. Brown, 10 Vet. App. 128, 146 (1997).  The Board stresses 
that this finding is implicitly included in its analysis of 
all issues on appeal.

A.  Right Wrist Injury

The veteran's service medical records were discussed in Part 
I.  Briefly stated, this evidence shows that in July 1967, he 
was treated for a dog bite on the right wrist.  In October 
1967, he was treated for complaints of getting hit hard in 
the left kidney area, with no mention of right upper 
extremity or right lower extremity symptoms.  The veteran's 
separation examination report, dated in August 1967, showed 
that his upper extremities were clinically evaluated as 
normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1968 and 2006.  This evidence includes 
an X-ray report from a private health care provider, dated in 
July 1986, which notes a normal structure of the right wrist 
bones, with stippled calcification in the triangular 
cartilage that was probably a result of degenerative change 
from previous trauma.  This evidence also shows that the 
veteran repeatedly gave a history of a fall in 1983 in which 
he injured his right leg and/or right wrist.  See e.g., 
reports from Casper Orthopedic Associates, dated in 1986; 
report from U.S. Penitentiary Hospital, dated in September 
1987; report from Dr. Reckling, dated in March 1989; report 
from Dr. Gasser, dated in October 1991; report from Dr. 
Frentheway, dated in June 1989; statement from Dr. Stewart, 
dated in March 1983; VA examination reports, dated in August 
1993 and May 1996.  Some of these reports describe the 
accident in considerable detail.  See e.g., report from Dr. 
Sharp, dated in July 1996 (noting that, "He slipped on some 
ice, fell down an embankment 40 feet, went through some ice, 
got wet, injured his right wrist and right leg.").  A report 
from Dr. Barrasso dated in October 1986, indicates that 1983 
X-rays of the wrist showed calcification in the wrist joint 
that did not look like it was specifically related to the 
1983 trauma, but may have been aggravated by the fall.  

Reports from the SSA show that in 1989, that agency 
determined that the veteran was disabled as of February 1989 
due to chronic thrombophlebitis.  The SSA's decision notes 
that the veteran's medical history included a fall in January 
1983 that resulted in a right ankle injury, with subsequent 
development of chronic thrombophlebitis.  The SSA's 
documentation includes the veteran's application, in which he 
reported that his 1983 fall resulted in both leg and wrist 
injuries.  

Overall, the post-service medical evidence shows that the 
veteran received a number of treatments for right wrist 
symptoms beginning in 1983.  A right wrist X-ray report from 
Providence Hospital, dated in January 1983, contains an 
impression noting multiple soft tissue or ligamentous 
calcifications at the ulnar carpal joints.  A VA right wrist 
X-ray report, dated in May 1996, contains an impression 
noting calcification at the triangular fibrocartilage 
suggesting chondrocalcinosis.  A VA right wrist X-ray report, 
dated in March 1997, contains an impression noting mild 
degenerative joint disease at the thumb carpometacarpal 
joint.  A VA right wrist X-ray report, dated in November 
1998, contains an impression noting mild degenerative 
osteoarthritic disease at the first metacarpal - carpal 
joint, and that there was little change when compared to the 
March 1997 X-ray report.  A VA right wrist arthrogram report, 
dated in November 1998, contains an impression noting 
scapholunate ligament incompetence.  

The Board has determined that the claim must be denied.  
There is no evidence in the veteran's service medical records 
to show an injury to the right wrist, and his upper 
extremities were clinically evaluated as normal in his 
separation examination report.  There is no medical evidence 
to show treatment for right wrist symptoms following service 
for approximately 15 years (i.e., between separation from 
service in 1967, and 1983).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 1983, it 
is well-documented that the veteran sustained a fall while 
performing employment duties and injured his right wrist.  In 
this regard, in both the August 1993 and May 1996 VA 
examination reports, that the veteran indicated that he did 
not have any wrist trauma/symptoms prior to his 1983 injury.  
Furthermore, the claims files include a number of reports in 
which private physicians indicated that the veteran's current 
right wrist condition is related to his 1983 fall.  See 
September 1987 report from U.S. Penitentiary Hospital; June 
1989 statement from Dr. Frentheway; August 1992 report from 
Dr. Gasser; see also report from Dr. Iverson dated in April 
1987 (erroneously listing the year of the right wrist injury 
as 1985).  Finally, there is no competent evidence to show 
that right wrist arthritis was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

In reaching this decision, the Board has considered the 
opinion of Dr. Steele, dated in September 2006.  In that 
letter, Dr. Steele indicated that "it is likely as not" 
that the veteran's right wrist injury was related to an 
inservice football injury in 1967, and that "it is as likely 
as not" that his current chronic right ankle condition is 
related to an inservice 1966 injury in which he fell off of a 
tank.  Dr. Steele concluded:

To conclude otherwise would be to 
disregard the facts presented and require 
a most strenuous attempt to hypothesize 
other causes.  

However, this opinion indicates that it was based, in part, 
on the veteran's assertions, and as previously discussed, he 
is not shown to be a credible witness.  In addition, it 
indicates that it was based on R.T.'s statement, and 
"provided medical records,"  but it is not shown to have 
been based on a review of the veteran's C-file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  In addition, this opinion 
appears to have plagiarized some language from the June 1989 
opinion of Dr. Frentheway, in which Dr. Frentheway came to 
the opposite conclusion.  In Dr. Frentheway's opinion, he 
determined that the veteran's right wrist condition, and his 
right ankle and leg conditions, were related to his post-
service 1983 fall.  Specifically, Dr. Frentheway stated:

Most important, however, is the clear 
evidence, based on the records and 
information you have provided, that both 
of these conditions are directly and 
indirectly related to injuries and 
subsequent treatment of those injuries 
which you sustained in a fall in January 
of 1983.  From the records, it is clear 
that both of these conditions have been 
active intermittently since that time.  
Episodes of recurrent cellulitis and 
thrombophlebitis of the right leg most 
certainly have been a result of the 
initial injury which was followed by the 
first episode of cellulitis in February 
1983.  To conclude otherwise would be to 
disreguard [sic] the facts presented, and 
require a most strenuous attempt to 
hypothesize other causes.  This 
evaluation is, again, based on my 
conversation with you and those records 
you have provided.  (emphasis added).  

The probative value of Dr. Steele's opinion is further 
diminished by the fact that it plagiarized Dr. Frentheway's 
reasoning without discussing his contrary conclusion, and 
that it does not discuss the veteran's 1983 injuries.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical 
opinions as to a nexus may decline in probative value where 
the physician fails to discuss relevant documented preservice 
medical history).  In summary, the probative value of R.T.'s 
statement, and Dr. Steele's opinion, is outweighed by the 
contrary evidence of record, which includes a lack of 
corroboration in the service medical records, no medical 
evidence of treatment for the claimed condition for 
approximately 15 years (i.e., between separation from service 
in 1967, and 1983), medical and other evidence that the 
veteran injured his right wrist in a fall in 1983, and 
medical evidence that his current right wrist condition is 
related to that same 1983 injury.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  



B.  Right Ankle Condition

The veteran's service medical records were discussed in Part 
I.  Briefly stated, this evidence shows that in December 
1966, he was treated for a sprained ankle (the right or left 
ankle was not specified).  In October 1967, he was treated 
for complaints of getting hit hard in the left kidney area, 
with no mention of right upper extremity, or right lower 
extremity symptoms.  The veteran's separation examination 
report, dated in August 1967, showed that his lower 
extremities were clinically evaluated as normal.  In a 
"report of medical history" accompanying the separation 
examination report, the veteran denied having had a history 
of lameness, foot trouble, or neuritis.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1968 and 2006.  As noted in Part 
II.A., this evidence includes a number of reports showing 
that the veteran repeatedly gave a history of a fall in 1983 
in which he injured his right leg, and an SSA decision which 
determined that the veteran was disabled as of February 1989 
due to thrombophlebitis.  

Overall, the post-service medical evidence shows that the 
veteran received a number of treatments for right lower 
extremity symptoms.  His diagnoses included cellulitis, 
thrombophlebitis, gout, and an incompetent deep venous 
system.  An X-ray report for the right foot and ankle, dated 
in December 1984, noted a calcaneal spur, and a thin flake of 
bone adjacent to the talus near the ligament associated with 
the lateral malleolus that could be a small avulsed fracture 
fragment, probably associated with a ligamentous injury, and 
degenerative changes at the fist metatarsal phalangeal joint.  

The Board has determined that the claim must be denied.  
There is no evidence in the veteran's service medical records 
to show an injury to the right ankle (other than a possible 
ankle sprain in December 1966, with no subsequent treatment 
during approximately one year service), and his lower 
extremities were clinically evaluated as normal in his 
separation examination report.  There is no medical evidence 
to show treatment for right ankle symptoms for approximately 
15 years (i.e., between separation from service in 1967, and 
1983).  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  Maxson.  In addition, 
there is a great deal of medical and other evidence to show 
that the veteran injured his right ankle in a fall in 1983.  
Furthermore, the claims files includes three reports in which 
private physicians indicated that the veteran's current right 
ankle condition is related to his 1983 fall.  See March 1983 
report form Dr. Stewart; June 1989 statement from Dr. 
Frentheway; August 1992 report from Dr. Gasser.  Finally, 
there is no competent evidence to show that right ankle 
arthritis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  

In reaching this decision, the Board's discussion of the 
probative value of R.T.'s statement, and Dr. Steele's 
September 2006 opinion, in Part II.A., is included herein.  
In addition, the Board has considered a report from Dr. 
Valenti, dated in September 2001, which notes that the 
veteran reported a history of a right ankle injury during 
service in 1966, and that, "It is as likely as not that the 
right ankle was damaged through a traumatic episode in the 
past..."  Dr. Valenti went on to note that the veteran had 
gouty arthritis, as well as osteoarthritis of the right 
ankle.  As with Dr. Steele's opinion, Dr. Valenti's opinion 
is afforded greatly diminished probative value because it is 
not shown to have been based on a review of the veteran's C-
file, it appears to have been based on the veteran's 
unsusbstantiated account of his medical history, and it 
contains no discussion of the veteran's 1983 injury.  In 
summary, the Board finds that the probative value of the 
evidence in favor of the claim is outweighed by the evidence 
against the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

C.  Right Thumb Injury

In May 2002, the RO denied a claim for service connection for 
status post right thumb injury.  The veteran has appealed.  
In this regard, the May 2005 SSOC indicates that the RO 
applied a new and material analysis to the claim.  However, 
the claim for the right thumb appears to be a distinct claim 
from the veteran's previously denied and final claim for a 
right wrist injury, see infra, and the Board will therefore 
analyze the claim as a claim for service connection.  

The veteran's service medical records include a separation 
examination report, dated in August 1967, which shows that 
his upper and lower extremities were clinically evaluated as 
normal.  A report, dated in November 1967, noted, "Old 
injury - recurrent of same - jammed M-P joint of right thumb 
playing football."  The report indicated that the right 
thumb was normal radiographically.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1968 and 2006.  As noted in Part 
II.A., this evidence includes a number of reports showing 
that the veteran repeatedly gave a history of a fall in 1983 
in which he injured his right leg and/or right wrist, and an 
SSA decision which determined that the veteran was disabled 
as of February 1989 due to thrombophlebitis.  An August 1993 
VA examination report notes complaints of generalized pain in 
the distal fingers, and contains a diagnosis indicating 
possible condition of the finger extensors, specifically, 
"possible ...extendor."  

The Board has determined that the claim must be denied.  The 
veteran's service medical records show that he had a 
"jammed" right thumb in 1967.  An X-ray was normal, and his 
upper extremities were clinically evaluated as normal in his 
separation examination report.  There is no medical evidence 
to show treatment for right thumb symptoms for approximately 
25 years following service (i.e., between separation from 
service in 1967, and 1993).  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Furthermore, even assuming that the findings in the 
August 1993 VA examination report are sufficient to show that 
the veteran currently has a right thumb condition, there is 
no competent evidence to show that there is a link between 
such a disorder and the veteran's service.  In this regard, 
Dr. Steele's September 2006 opinion notes that the veteran 
had a right thumb injury during service, but it does not 
specifically relate a current right thumb condition to the 
veteran's service.  The Board's discussion of the probative 
value of R.T.'s statement, and Dr. Steele's September 2006 
opinion, in Part II.A., is included herein.  Finally, there 
is no competent evidence to show that right thumb arthritis 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the Board finds that the probative value of the 
evidence in favor of the claim is outweighed by the evidence 
against the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  


III.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in September and December of 2001, 
December 2002, January 2003, July 2005, and May 2006, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that for each claim at least one of the 
letters was sent to the veteran prior to the RO's decisions 
that are the basis for this appeal.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have all been denied, 
any questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

With regard to the claim that new and material evidence has 
been submitted to reopen the claim for service connection for 
a cholecystectomy, in a recent decision, Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court stated that VA's obligation 
to provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  In such cases, the Court 
in Kent stated that the VCAA requires the Secretary to look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board notes that 
the Kent Court's decision was based on a review of VCAA 
letters, the SOC, and SSOCs; its analysis indicates that a 
single notice to the appellant covering all notice 
requirements is not required.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006).   

The Board finds that a review of the May 2003 rating 
decision, the SOC, the May 2005, and March and April of 2006 
Supplemental Statements of the Case, and the December 2002 
and January 2003 VCAA letters, shows that the veteran was 
adequately notified of what constitutes "new" evidence, and 
"material" evidence, to reopen his claim for service 
connection for a cholecystectomy.  A review of the claims 
files shows that the veteran was notified that his claim for 
service connection for a cholecystectomy had previously been 
denied in 1977, and in 1998, and that he was provided with 
the reasons for the denials.  See e.g. October 2003 Statement 
of the Case.  The Statement of the Case further informed the 
veteran of the criteria for reopening a claim, and for 
service connection.  See 38 C.F.R. §§ 3.156, 3.303.  In 
summary, the veteran has been provided with adequate notice 
of what constitutes new and material evidence to reopen his 
claim for service connection.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal has been obtained and are associated with 
the veteran's claims files.  In this regard, the claims files 
contain responses from four private health care providers, 
the Humboldt State University, the Southern California 
Permanente Medical Group, the Kaiser Permanente Medical 
Center, and the Saint Joseph Health System, who state that 
they do not have any records for the veteran.  In addition, 
the RO has received responses from the National Personnel 
Records Center (NPRC) that a search of Morning Reports for 
the veteran's unit, and clinical records from Germany, did 
not result in any relevant information.  See NPRC responses, 
dated in May and August of 2004.  Although the veteran has 
not been afforded an examination, and an etiological opinion 
have not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for an 
examination and/or etiological opinion is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the claims all 
suffer from various combinations of the following defects: 
the veteran is not shown to be a credible witness, treatment 
for the claimed condition is not shown during service, 
treatment for the claimed condition is first shown many years 
after service, the veteran is shown to have received a 1983 
injury to the claimed body part, there are several competent 
opinions against the claim, and/or there is no competent 
evidence of a link between the claimed condition and the 
veteran's service.  With regard to the claim for a 
cholecystectomy, as the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has carefully considered the requirement the 
benefit-of-the-doubt rule. See Gregory v. Brown, 8 Vet. App. 
563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).   As the preponderance of the evidence is against the 
claims, the benefit-of-the-doubt doctrine does not apply, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Service connection for a right wrist injury is denied.  

Service connection for a right ankle condition is denied.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for 
cholecystectomy (claimed as residuals of removal of the gall 
bladder) remains final, and the appeal is denied.

Service connection for a right thumb injury is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


